        Case 4:18-cv-01060-YGR Document 195 Filed 07/03/19 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   JAY T. RAMSEY, Cal. Bar No. 273160
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone:     310.228.3700
   Facsimile:     310.228.3701
 5 jramsey@sheppardmullin.com

 6 KLEIN MOYNIHAN TURCO LLP
   BRIAN P. ASTRUP (admitted pro hac vice)
 7 450 Seventh Avenue, 40th Floor
   New York, New York 10123
 8 Telephone:   212-246-0900
   Facsimile:   212-216-9559
 9 bastrup@kleinmoynihan.com

10 Attorneys for Defendants
   FREEDOM FINANCIAL NETWORK, LLC,
11 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC
12
                              UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                   OAKLAND DIVISION
15 DANIEL BERMAN,                              Case No.: 4:18-CV-01060-YGR
16                     Plaintiff,                 Hon. Yvonne Gonzalez Rogers
17            v.                                  DEFENDANTS’ RESPONSE TO
                                                  PLAINTIFF’S ADMINISTRATIVE
18 FREEDOM FINANCIAL NETWORK, LLC,                MOTION FOR LEAVE TO FILE
   FREEDOM DEBT RELIEF, LLC, FLUENT,              STATEMENT OF RECENT DECISION
19 INC., and LEAD SCIENCE, LLC,

20                     Defendants.
21
   FREEDOM FINANCIAL NETWORK,
22 LLC and FREEDOM DEBT RELIEF,
   LLC,
23
                Third-Party Plaintiffs,
24
         v.
25
   DOES 1 through 5,
26
                Third-Party Defendants.
27

28
     {00132983;1}                                                   Case No. 4:18-cv-01060-YGR
     SMRH:4812-4067-2667.1                RESPONSE TO ADMIT MOTION TO FILE RECENT DECISION
        Case 4:18-cv-01060-YGR Document 195 Filed 07/03/19 Page 2 of 4




 1            Defendants submit this brief response in opposition to Plaintiff’s Administrative Motion for

 2 Leave to File Statement of Recent Decision (Dkt. No. 194) in Anand v. John C. Heath, Attorney at

 3 Law PLLC, No. 19-cv-00016 (N.D. Ill. June 28, 2019). The Court should disregard Anand because

 4 it is an out-of-circuit decision that does not support any argument made by Plaintiff in his motion

 5 for class certification. (Dkt. No. 138-4.) To the extent the Court is inclined to review Anand and

 6 consider Plaintiff’s new argument, Defendants should be permitted an opportunity to respond.

 7                      Anand Is Not Relevant To Any Argument Asserted By Plaintiff

 8            In Anand, the court found that the sentence: “I understand and agree to the Terms &
 9 Conditions which includes mandatory arbitration and Privacy Policy,” which sat above the

10 “Continue” button on the registration page, was insufficient to create a contractual agreement to the

11 Terms & Conditions because it did not start with the preface: “By clicking continue . . . .” The

12 decision in Anand improperly limited itself to an analysis of a clickwrap-browsewrap hybrid

13 agreement, without analyzing all forms of online contracting, including whether there was an

14 enforceable browsewrap agreement. Here, as set forth in Defendants’ Opposition to the Motion for

15 Class Certification, registrants not only agree to Fluent’s terms and conditions, but also, on a

16 separate page, provide TCPA consent.

17            In his Motion for Class Certification, Plaintiff never argued that Fluent’s Terms and

18 Conditions were somehow unenforceable because of the language used in the registration flow

19 process. That is not surprising given that Plaintiff claims he never visited the Fluent website.

20 Because Plaintiff never raised this argument, Anand is irrelevant and the Court should reject it. At

21 the very least, if the Court is inclined to consider it, Defendants should be given an opportunity to

22 respond.

23                     Anand Was Wrongly Decided And Misapplies Ninth Circuit Law

24            Anand is an out-of-circuit decision that was wrongly decided and misapplied Ninth Circuit

25 precedent. That is because Anand conflated the analysis as to a clickwrap-browsewrap hybrid

26 agreement (i.e., where the user is presented with language stating, for example, “By clicking the

27 ‘Continue’ button I agree to the terms and conditions”) and a pure browsewrap agreement where

28 only notice (i.e., actual, constructive, or inquiry) is required. Anand v. John C. Heath, Attorney at
   {00132983;1}                                        -1-                       Case No. 4:18-cv-01060-YGR
     SMRH:4812-4067-2667.1                        RESPONSE TO ADMIT MOTION TO FILE RECENT DECISION
        Case 4:18-cv-01060-YGR Document 195 Filed 07/03/19 Page 3 of 4




 1 Law PLLC, 2019 U.S. Dist. LEXIS 109076, *12-13 (N.D. Ill. June 28, 2019). Worse yet, Anand

 2 quotes the Ninth Circuit’s decision in Nguyen completely out of context. Id. at *13.

 3            In Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177-79 (9th Cir. 2014), the Ninth Circuit

 4 discussed at length the law applicable to online agreements. In the case, the defendant merely placed

 5 a hyperlink to its terms and conditions on the bottom of the webpage. Id. The Ninth Circuit held

 6 that this was insufficient notice of the terms and conditions and refused to enforce an arbitration

 7 clause. The Ninth Circuit, however, made clear that the factors contributing “to whether a reasonably

 8 prudent user would have inquiry notice of a browsewrap agreement” include: “[1] the
 9 conspicuousness and placement of the ‘Terms of Use’ hyperlink, [2] other notices given to users of

10 the terms of use, and [3] the website’s general design.” Id. at 1177.

11            Here, Fluent’s notice of its terms and conditions and mandatory arbitration, at a minimum,

12 put consumers on inquiry notice. Rather than bury a hyperlink to the terms and conditions, Fluent’s

13 notice is on one page, within the consumer’s field of vision, and includes the phrase, “I understand

14 and agree to the Terms & Conditions which includes mandatory arbitration and Privacy Policy.”

15 (See Dkt. No. 152-3 at p. 13.) As such, Fluent’s notice of its terms and conditions complies with

16 Ninth Circuit precedent, which Anand flatly ignores.

17            In fact, a case out of the Northern District of California, following Nguyen, enforced a set of

18 terms and conditions under a set of fact that are indistinguishable. In Garcia v. Enterprise Holdings,

19 Inc., 78 F. Supp. 3d 1125, 1129-31, 1137 (N.D. Cal. 2015), the website simply provided a link near

20 the “Okay” button stating “App Terms – Privacy Policy.” There was no language stating that “by

21 pressing Okay” a registrant was agreeing to the “App Terms – Privacy Policy.” Nevertheless,

22 following Nguyen, the court noted that the registrant was bound by the terms and conditions.

23 Fluent’s process is even better. It not only has a link to the applicable terms and conditions near the

24 button to continue registration, but states “I understand and agree to the Terms & Conditions which

25 includes mandatory arbitration and Privacy Policy.” Fluent did not cite this case in its Opposition

26 to class certification because Plaintiff had not made any argument that would have required its

27 citation.

28
     {00132983;1}                                      -2-                   Case No. 4:18-cv-01060-YGR
     SMRH:4812-4067-2667.1                         RESPONSE TO ADMIT MOTION TO FILE RECENT DECISION
        Case 4:18-cv-01060-YGR Document 195 Filed 07/03/19 Page 4 of 4




 1            A recent case from the Northern District is also contrary to Anand. In that case, the court

 2 enforced a set of terms and conditions where notice of them was far less conspicuous than the notice

 3 provided by Fluent. In that case, the plaintiff made a purchase over the phone and during the phone

 4 call the defendant’s account executive told plaintiff that she “would be receiving written

 5 confirmation of her order and that it would contain ‘all of the details and important information

 6 about [her] purchase and agreement with [defendant].’” Silverman v. Move Inc., Case No. 18-cv-

 7 05919-BLF, 2019 WL 2579343 105365, at *6-7 (N.D. Cal. June 24, 2019). The court found that the

 8 phone call put the plaintiff on sufficient inquiry notice as to the hyperlinked terms and conditions
 9 provided thereafter in an email from the defendant. Id.. The court found that “[d]espite having this

10 notice, [plaintiff] continued to use the service and did not cancel within three days, which constitutes

11 her acceptance of the [terms and conditions].” Id. at 12. See also Register.com, Inc. v. Verio, Inc.,

12 356 F.3d 393, 403 (2d Cir. 2004) (“[R]egardless whether [a user] did or did not say, ‘I agree’ . . .

13 [the user’s] choice was either to accept the offer of contract, taking the information subject to the

14 terms of the offer, or, if the terms were not acceptable, to decline to take the benefits.”) (quoted in

15 Meyer v. Uber Techs., Inc., 868 F.3d 66, 79-80 (2d Cir. 2017)).

16            Accordingly, Plaintiff’s Administrative Motion to file Anand should be disregarded by the
17 Court.

18
     Dated: July 3, 2019                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
19

20
                                         By                          /s/ Jay T. Ramsey
21                                                                   JAY T. RAMSEY

22                                                         KLEIN MOYNIHAN TURCO LLP
                                                          Brian P. Astrup (admitted pro hac vice)
23

24                                                Attorneys for Defendants Freedom Financial Network,
                                                  LLC, Freedom Debt Relief, LLC, Fluent, Inc., and Lead
25                                                                   Science, LLC
26

27

28
     {00132983;1}                                    -3-                   Case No. 4:18-cv-01060-YGR
     SMRH:4812-4067-2667.1                       RESPONSE TO ADMIT MOTION TO FILE RECENT DECISION
